7/11/2018                                                                    Good Will Publishers




                                                    The Group of Companies

                                                    The Corporate & Organizational Companies
                                                    Good Will’s Corporate and Organizational Sales companies provide a variety of bereavement
                                                    products and programs to corporations, veterans organizations, the healthcare industry,
                                                    unions and the funeral industry. A steadily growing segment of the Good Will family of
        Who We Are
                                                    programs, Corporate and Organizational sales reflects Good Will’s commitment to niche
                                                    wholesale markets nationwide.
            History

            Administrative Offices
                                                      Ambassador Services, Inc.
        The Good Will Publishers                      This company is one of Good Will’s wholesale
        Group of Companies                            marketing divisions and harkens back to the
                                                      organization’s roots by offering a variety of products
            Sponsorship                               to different organizations. In our TAPS program we
                                                      sell beautifully crafted Good Will bereavement bibles
            Corporate & Organizational                to military and other fraternal organizations. In our
                                                      Beyond This Day division we offer a specially
            Catholic Publishing &
                                                      designed bereavement volume to be given to grieving
            Distribution
                                                      families from their employer as part of the human
                                                      resources outreach program. Many Fortune 500
        A Note from Our CEO
                                                      companies currently use our products as the
                                                      cornerstone of their bereavement program to be
            The Leadership Triangle
                                                      given to the family when an employee passes away.
            The Board of Directors                    Each bereavement volume in this company is received
                                                      in a stunning wooden case with leatherette inlays and
        Careers                                       an insert with condolences from the sponsoring
                                                      organization or employer.


     Contact Us:
                                                      United Memorial Bible Services, Inc.
     E-mail
                                                      This bible company offers an array of bibles and
     info@goodwillpublishers.com                      other elegant bereavement volumes to the families of
     Phone                                            union members who have passed away. Not only
     704-865-1256                                     unions but healthcare facilities also use this program
                                                      as a magnanimous gesture to employee, patient or
                                                      membership families.




                                                      Ambassador Associates
                                                      Our first wholesale division, Ambassador Associates,
                                                      carries a myriad of products for the funeral home.
                                                      Everything from bibles and picture boards to register
                                                      books    and   urns  are    offered  by   our   sales
                                                      professionals.




                                         Copyright © 2010 | Good Will Publishers | P.O. Box 269 | Gastonia, NC 28052
                Case 3:16-cv-00695-FDW-DCK Document 94-21 Filed 11/14/18 Page 1 of 1
http://www.goodwillpublishers.com/corpandorg.html                                                                                               1/1
